Name: Council Decision (CFSP) 2018/90 of 22 January 2018 amending Decision (CFSP) 2017/2074 concerning restrictive measures in view of the situation in Venezuela
 Type: Decision
 Subject Matter: political framework;  America;  rights and freedoms;  international affairs;  civil law;  politics and public safety
 Date Published: 2018-01-22

 22.1.2018 EN Official Journal of the European Union LI 16/14 COUNCIL DECISION (CFSP) 2018/90 of 22 January 2018 amending Decision (CFSP) 2017/2074 concerning restrictive measures in view of the situation in Venezuela THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2017/2074 of 13 November 2017 concerning restrictive measures in view of the situation in Venezuela (1), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 November 2017 the Council adopted Decision (CFSP) 2017/2074. (2) On 13 November 2017 the Council adopted conclusions on Venezuela, reaffirming that constructive dialogue and negotiation are the only sustainable way to address the current crisis and to respond to the pressing needs of the people of Venezuela. (3) The Council, underscoring its concerns with regard to the situation in the country, adopted restrictive measures and noted that those measures would be used in a gradual and flexible manner and could be expanded, by targeting those involved in the non-respect of democratic principles or the rule of law and the violation of human rights. (4) In view of the continuing deterioration of the situation in Venezuela, seven persons should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex I to Decision (CFSP) 2017/2074. (5) Annex I to Decision (CFSP) 2017/2074 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2017/2074 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 22 January 2018. For the Council The President F. MOGHERINI (1) OJ L 295, 14.11.2017, p. 60. ANNEX The following persons are added to the list of persons and entities set out in Annex I to Decision (CFSP) 2017/2074: Name Identifying information Reasons Date of listing 1. NÃ ©stor Luis Reverol Torres Date of birth: 28 October 1964 Minister for Interior, Justice and Peace; former Commander General of the Bolivarian National Guard. Responsible for serious human rights violations and repression of the democratic opposition in Venezuela, including the prohibition and repression of political demonstrations. 22.1.2018 2. Gustavo Enrique GonzÃ ¡lez LÃ ³pez Date of birth: 2 November 1960 Head of the Bolivarian National Intelligence Service (SEBIN). Responsible for serious human rights violations (including arbitrary detention, inhuman and degrading treatment, and torture) and repression of civil society and the democratic opposition in Venezuela. 22.1.2018 3. Tibisay Lucena RamÃ ­rez Date of birth: 26 April 1959 President of the National Electoral Council (Consejo Nacional Electoral  CNE). Her actions and policies have undermined democracy and the rule of law in Venezuela, including by facilitating the establishment of the Constituent Assembly by failing to ensure that the CNE remains an impartial and independent institution in accordance with the Venezuelan Constitution. 22.1.2018 4. Antonio JosÃ © Benavides Torres Date of birth: 13 June 1961 Chief of the Capital District (Distrito Capital) Government. General Commander of the Bolivarian National Guard until 21 June 2017. Involved in repression of civil society and democratic opposition in Venezuela, and responsible for serious human rights violations committed by the Bolivarian National Guard under his command. His actions and policies as General Commander of the Bolivarian National Guard, including the Bolivarian National Guard taking the lead in the policing of civilian demonstrations and publicly advocating that military courts should have jurisdiction over civilians, have undermined the rule of law in Venezuela. 22.1.2018 5. Maikel JosÃ © Moreno PÃ ©rez Date of birth: 12 December 1965 President, and former Vice President, of the Supreme Court of Justice of Venezuela (Tribunal Supremo de Justicia). In these roles, he has supported and facilitated the Government's actions and policies which have undermined democracy and the rule of law in Venezuela, and is responsible for actions and statements that have usurped the authority of the National Assembly. 22.1.2018 6. Tarek William Saab Halabi Date of birth: 10 September 1963 Venezuelan Attorney General appointed by the Constituent Assembly. In this role and previous roles as Ombudsman and President of the Republican Moral Council, he has undermined democracy and the rule of law in Venezuela by publicly supporting actions against opponents of the Government and the withdrawal of competences from the National Assembly. 22.1.2018 7. Diosdado Cabello RondÃ ³n Date of birth: 15 April 1963 Member of the Constituent Assembly and First Vice President of the United Socialist Party of Venezuela (PSUV). Involved in undermining democracy and the rule of law in Venezuela, including by using the media to publicly attack and threaten political opposition, other media and civil society. 22.1.2018